DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-15 is deemed to be July 22, 2019, as the foreign priority document is not in the English language.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first planar contact element arranged on the energy store and the second planar contact element arranged on the electronics module of claim 3; the third planar contact element arranged on the electronics module of claim 4; and the clamping part of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.84 (o) because a legend is required for the boxes designated by reference numerals: “81”, “83”, “84, “85”, “86”, “88”, “89”, “90”, and “92”.
 CFR 1.84 (o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping part in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 7, lines 23-26 of the instant specification indicates that the clamping part may be designed as a spring, as a welding protection band or as a solid, space-filling plastics part.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recited that a planar contact element is arranged on each one of the energy store, an electronics module, and a feedthrough wherein the contact direction is “the normal” of a contact area between planar contacts. It is unclear to what “the normal” of a contact area refers. However, if the contact direction is perpendicular to a contact area, it is still unclear what structure is required as the Examiner has only found  pin receptacles and pin elements on the electronics module and the energy store. Consequently, the scope of claims 3-4 is indefinite. The Examiner has examined those claims as “planar” means the contact element is in a plane; and “the normal of a contact area” is perpendicular to the plane of a contact element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No.2016/0220827 to Bunyan et al. (hereinafter referred to as “Bunyan”).
Referring to claim 1, Bunyan discloses an implant (e.g., title) comprising, a housing (e.g., paragraph [0019] and Fig. 4A, 30b), an energy store (e.g., paragraph [0020] and Fig. 4A, 34) and an electronics module arranged in the housing (e.g., paragraph [0019] and Fig. 4A, 42), a feedthrough to an electrode connection device formed on the housing (e.g., paragraphs [0020] and [0031];  Fig. 4A, feedthrough 32 is welded to the case/housing 30), a first contact forming an electrical connection between the energy store and the electronics module (e.g., paragraph [0020] and Fig. 4A, contact elements 46a of the energy store is electrically connected to the electronics module 42), and a second contact forming an electrical connection between the electronics module and the feedthrough (e.g., paragraphs [0030]-[0031] and Fig. 4A-B, 6A-B; feedthrough pins 48 and feedthrough holes 54 which receives the pins), wherein the first contact and the second contact are oriented in the same contact direction (e.g., Fig. 10A, axis extending from bottom of case 36 to header 24).
With respect to claim 2, Bunyan discloses the implant according to claim 1, wherein the energy store, the electronics module, and the feedthrough are arranged one above the other in a stacking direction, wherein the stacking direction corresponds to the contact direction. (e.g., Fig. 10A, stacking direction/contact direction is the axis extending from bottom of case 36 to header 24).
As to claim 5, Bunyan discloses the implant according to claim 1, wherein the first contact is formed between a first pin element (e.g., paragraph [0020] and Fig. 4A, contact elements 46a of the energy store is electrically connected to the electronics module 42) and a first pin receptacle (e.g., paragraph [0030] and Fig. 6A, battery terminal holes 52), wherein a longitudinal extension of the first pin element determines the contact direction (as shown in Fig. 4A, elements 46 have a vertical direction and a horizontal direction where the vertical direction is the longitudinal extension that determines the contact direction).
With respect to claim 6, Bunyan discloses the implant according to claim 1, wherein the second contact is formed between a second pin element and a second pin receptacle, wherein a longitudinal extension of the second pin element defines the contact direction (e.g., paragraphs [0030]-[0031] and Fig. 4A-B, 6A-B; feedthrough pins 48 and feedthrough holes 54 which receives the pins where feedthrough pins 48 have a vertical/longitudinal direction).
As to claim 7, Bunyan discloses the implant according to claim 1, wherein the electronics module is arranged on a front side of the energy store (e.g., paragraph [0027] and Figs. 4B and 6B, front face 57, electronics module 42).
With respect to claim 8, Bunyan discloses the implant according to claim 7, wherein the electronics module is arranged parallel or perpendicular to the front side of the energy store (e.g., Fig. 6B: electronics module 42 is arranged perpendicular to front face 57).
As to claim 9, Bunyan discloses the implant according to claim 1, wherein the electronics module is arranged in a support frame (e.g., paragraphs [0021] and [0023] and Figs. 4B and 6B, electronics module 42, support 38: PCB 42 is arranged on the top side of and fixed to the support structure 38 and coil 40 of the electronics module is arranged inside the support frame).
With respect to claim 10, Bunyan discloses the implant according to claim 9, wherein the support frame is arranged in the housing in such a way that the energy store is fixed by the support frame, and/or wherein the support frame is designed and arranged in the housing in such a way that the support frame reduces or prevents a relative movement between the energy store and the electronics module (e.g., paragraph [0021]: The coil 40, PCB 42, and battery 34 are affixed to the support structure 38, which integrates the connections of these components and results in a mechanically-robust IPG subassembly resistant to shock and vibration/movement). 
As to claim 11, Bunyan discloses the implant according to claim 1, wherein the housing is formed in two parts and has a first housing shell and a second housing shell (e.g., Fig. 4B, 30a, 30b and paragraph [0019]).
With respect to claim 12, Bunyan discloses the implant according to claim 11, wherein the energy store is fixed between the first housing shell and the second housing shell (e.g., paragraphs [0034]-[0041] and Figs. 9 and 10B).
As to claim 13, Bunyan discloses the implant according to claim 1, wherein the energy store is fastened to the housing (e.g., paragraphs [0040]-[0041]: battery/energy store 34 is affixed to both the top and bottom portions of the housing and Figs. 10A-B).
With respect to claim 14, Bunyan discloses the implant according to claim 1, wherein a clamping part is arranged in the housing, wherein the clamping part is designed to fix the energy store relative to the housing (e.g., paragraphs [0032]-[0033] and [0040]-[0041]: a thin plastic sleeve or a solid, space-filling plastics part 68 covers battery 34 which has holes 70 so that the plastic covered battery can be glued to the housing).
Regarding claim 15, Bunyan discloses a method for assembling an implant (e.g., abstract: method of construction for an IMD), comprising the following steps: providing an energy store (e.g., paragraph [0020] and Fig. 4A, 34), providing an electronics module (e.g., paragraph [0020] and Fig. 4A, 40 and 42), providing a feedthrough (e.g., paragraph [0020] and Fig. 4A, 32) , arranging the electronics module on the energy store (e.g., paragraphs [0021] and [0023] and Figs. 4B and 6B, electronics module 42, energy store 34), and arranging the feedthrough on the electronics module (e.g., paragraphs [0021] and [0023] and Figs. 4B and 6B, electronics module 42 and feedthrough 32), wherein the feedthrough, the electronics module, and the energy store are arranged on top of each other along a common assembly direction (see Figs. 6A and 10A: feedthrough 32 is arranged on top of PCB/electronics module 42, and the PCB/electronics module is arranged on top of the energy store/battery 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bunyan as applied to claim 1 above, and further in view of US Patent No. 5,144,946 to Weinberg et al. (hereinafter referred to as “Weinberg”).

As best understood, Bunyan discloses the implant according to claim 1,but does not expressly disclose that the first contact is formed between a first planar contact element arranged on the energy store and a second planar contact element arranged on the electronics module, wherein the contact direction is the normal of a contact area between the first planar contact element and the second planar contact element. However, Weinberg teaches, in a related art: combined pacemaker substrate and electrical interconnect and method of assembly, that the first contact electrical connection between the energy store and the electronic modules is formed by a first planar contact element arranged on the energy store (e.g., Fig. 3, terminals 34 and 35 and column 4, lines 25-28 and 64-68: terminals 34 and 35 project from battery/energy store 16 to interconnect section 32); and a second planar contact element arranged on the electronics module (e.g., Fig. 3, feedthrough holes 37 and column 4, lines 25-28, 64-68, and column 5, lines 1-11: terminals 34 and 35 project from battery/energy store 16 through holes 37 to make good electrical contact with interconnect section 32 and the electronic package of Fig. 2) where the contact direction is a contact area between the first planar contact element and the second planar contact element that is perpendicular to the contact direction (see weld around hole 37 in Fig. 3). Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that a contact formed between a battery and an electronics module can be formed by a first planar contact element on the battery and a second planar element on the electronics module in view of the teachings of Weinberg. Consequently, one of ordinary skill in the art could have modified the electrical contact between the battery and electronics module of Bunyan to be between a planar contact element on the battery and a planar contact on the electronic module as taught by Weinberg to be a common engineering expedient to apply electrical connection to a pacemaker control panel, and because the combination would yield a predictable result.
Similarly, as best understood, with respect to claim 4, Bunyan discloses the implant according to claim 1, but does not expressly disclose that the second contact is formed between a third planar contact element arranged on the electronics module and a fourth planar contact element arranged on the feedthrough, wherein the contact direction is the normal of a contact area between the third planar contact element and the fourth planar contact element. However, Weinberg teaches, in a related art: combined pacemaker substrate and electrical interconnect and method of assembly, that the second contact electrical connection between the energy store and the electronic modules is formed by a third planar contact element arranged on the energy store (e.g., Fig. 3, feedthrough leads 26 and column 5, lines 18-24: feedthrough leads 26 project from electronics module/ interconnect section 32); and a fourth planar contact element arranged on the feedthrough (e.g., Fig. 2, feedthrough holes 24 and column 3, lines 54-60: the feedthrough leads 26 of Fig. 3 make electrical connection with the conductor 36 of header shown in Fig. 1) where the contact direction is a contact area between the first planar contact element and the second planar contact element that is perpendicular to the contact direction (weld around hole between the electrical contact area). Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that a contact formed between a battery and an electronics module can be formed by a first planar contact element on the battery and a second planar element on the electronics module in view of the teachings of Weinberg. Consequently, one of ordinary skill in the art could have modified the electrical contact between the feedthrough and electronics module of Bunyan to be between a planar contact element on the feedthrough and a planar contact on the electronic module as taught by Weinberg to be a common engineering expedient to apply electrical connection to a pacemaker control panel, and because the combination would yield a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 5,535,097 to Ruben et al. is directed to an implantable medical device including an enclosure portion have a feedthrough where the energy store to electronic module contact and electronic module to feedthrough contact are in the same direction (e.g., Fig. 10).
US Patent Application Publication No. 2016/0104947 to Roos et al. is directed to a terminal pin, feedthrough of an IMD and process for making the same where the contact is formed between a pin element and a pin receptacle (e.g., Fig. 9A, feedthrough 100 has pin bodies 11 and tool 200 has caps 13’).
US Patent Application Publication No. 2009/0192578 to Biggs is directed to a header over-molded on a feedthrough assembly for an IMD that also anticipates some of the pending claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792